 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL III
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for the
 6 United States of America

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:13-CR-00278 LJO
12                                Plaintiff,               STIPULATION RESCHEDULING
                                                           SENTENCING; ORDER
13   v.
                                                           DATE:       January 13, 2020
14   ABEL MARTIN CARREON,                                  TIME:       8:30 a.m.
                                                           JUDGE:      Hon. Lawrence J. O’Neill
15                                Defendant.
16

17                                             STIPULATION
18          The United States of America, by and through its counsel of record, and defendant, by and
19
     through his counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for sentencing on the supervised release
21
     violation on November 18, 2019 at 8:30 a.m.
22

23          2.      By this stipulation, the parties move to continue the sentencing until January 13,

24 2020, at 8:30 a.m.

25          3.      The continuance is requested by the parties for the purpose of reviewing materials
26 produced pursuant to subpoena on November 14, 2019. On that date, a subpoenaed party produced

27
     approximately 2,000 pages of material responsive to the government’s subpoena. The government
28
                                                       1
     and the defendant need additional time to review the produced materials to prepare for sentencing.
 1
     Moreover, the subpoenaed party will be undergoing treatment for a serious medical condition. The
 2

 3 government is currently assessing the produced materials to determine whether the personal

 4 appearance of the subpoenaed party at sentencing is necessary. The new proposed sentencing date

 5 of January 13, 2020 avoids dates that conflict with that party’s medical treatment dates and is a date

 6
     convenient for the government and defendant. The parties therefore stipulate and request that the
 7
     current date set for sentencing be continued to January 13, 2020 at 8:30 a.m.
 8
            4.      The parties further stipulate and agree that a sentencing date of January 13, 2020
 9

10 complies with the “reasonable time” requirement of Federal Rule of Criminal Procedure 32.1(b)(2).

11          IT IS SO STIPULATED.

12

13 DATED:           November 14, 2019
14
                                          /s/ Henry Z. Carbajal III
15                                        HENRY Z. CARBAJAL III
                                          Assistant United States Attorney
16

17 DATED:           November 14, 2019
18
                                          /s/Robert C. Lamanuzzi
19                                        ROBERT C. LAMANUZZI
                                          Counsel for Defendant
20                                        ABEL MARTIN CARREON
21

22
     IT IS SO ORDERED.
23

24      Dated:     November 15, 2019                       /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
25

26

27

28
                                                       2
